DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference sign 100 in paragraphs [0023], [0029], [0031], and [0033-0034] is not in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification states “the trend level can be based on a number of times a specific item and/or aesthetic component in the image appears throughout the plurality of images” in paragraph [0031]. The specification further describes “label the eyewear equipment” in paragraphs [0040-0041]. However, it is not clear what “one aesthetic component of each image” is referring to, and it is not clear how “the neural network classifies at least one aesthetic component of each image of the one or more images”. The examiner interprets “one aesthetic component of each image” as “facial features” , “style”, and “popular combinations”.
Claims 2-5, 7-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to dependency of independent claims 1, 6, and 11.

Claims 2, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what “a number of appearances of each classified aesthetic component” is referring to. The expression “number of appearances” is not clear in this context.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not what “a synthesis of all aesthetic components in the one or more images” is referring to. It is not clear what “global statistics” is referring to, global statistics of what? Further, it is not clear what “eyewear aesthetic components in the one or more images” is referring to. 

Claims 4, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what “a human typical profile” is referring to. Typical of what?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Kornilov (US 20190164210 A1) and in view of Popa (US 20180268458 A1).
Regarding to claim 1,  Kornilov discloses a server ([0024]:  a process; an apparatus; a system; a computer program product embodied on a computer readable storage medium; a processor executes instructions stored on and provided by a memory coupled to the processor; Fig. 1; [0028]: a process for recommending a product based on images of a user; Fig. 2; [0030]: a processor; the processor is local or remote, for example on a serve; Fig. 2; determine a 3D model of the user's face; [0039]: client device 204, network 206, and server 208), comprising: 
processing circuitry configured to (Fig. 2; [0030]: a processor; Fig. 2; [0039]: client device 204, network 206, and server 208)
receive one or more images, the one or more images including one or more representations of people (Fig. 2; [0030]: capture Images by a camera; other sensor data are captured by various sensors such as depth sensors;  the camera captures images of the user's head), 
apply a neural network to the one or more images, wherein the neural network classifies at least one aesthetic component of each image of the one or more images ([0067]:  deep neural networks are used to find correlations between a user's face and purchases; a deep neural network describes which faces will purchase which products; Fig. 11; [0089]: classifier 1102 receives Feature 1 and outputs a score for that feature; the classifier is implemented by a machine learning model; [0095]: a classifier determines skin color), an aesthetic component score being generated for each image in the one or more images ([0051]: the score is computed by calculating the number of glasses from the N-sample in each cluster; [0059]: facial data scoring system provides a score based on physical characteristics of users such as facial features; [0062]: a user emphasizes style, face-flattering, fit, etc; the weights assigned to scores S1, S2, and S3 are adjusted accordingly; [0091]: a classifier assigns scores to each face shape; the classifier assigns scores by determining a match or similarity between the set of points of the facial contour and a known set of points),
 generate a user eyewear equipment profile for a user ([0062]: a user may wish to emphasize style, face-flattering, fit, etc; the weights assigned to scores S1, S2, and S3 are adjusted accordingly; Fig. 13A; [0113]: a user interacts with GUI 1300 to explore products and details; glasses recommendations are adapted to customer preferences; Fig. 13B; [0114]), the one or more persona eyewear equipment profiles being based on the aesthetic component score ([0059]: the recommendation may be a score; Fig. 13A; [0113]: a user interacts with GUI 1300 to explore products and details; glasses recommendations are adapted to customer preferences; Fig. 13B; [0114]: the group 1330 includes one or more recommended products selected based at least in part on the techniques described herein such as products selected by recommendation engine 314 of FIG. 3), and 
select eyewear equipment for the user based on the generated user eyewear equipment profile (Fig. 1; [0033]: the recommendation is determined using deep neural networks, content-based filtering, collaborative filtering, or a combination thereof; [0060]: provide a recommendation based on user behavior;  [0067]: deep neural networks are used to find correlations between a user's face and purchases; Fig. 13B; [0114]: the group 1330 includes one or more recommended products selected based at least in part on the techniques described herein such as products selected by recommendation engine 314 of FIG. 3; Fig. 13C; [0115]).
Kornilov fails to explicitly disclose:
the user being matched to a persona from a personae database, each persona in the personae database being linked to one or more persona eyewear equipment profiles.
In same field of endeavor, Popa teaches: 
one aesthetic component of each image ([0178]: rank the most fitted face/frame combinations base on users' perception; obtain user's votes through a variety of mechanisms including crowdsourcing, social media, dedicated web marketing, dedicated surveys, etc; the ratings of these images from the survey(s) are stored together with the face and eyewear classifications within the second database 270B; popular combinations are generated and stored for a variety of demographic and/or socio-economic and/or geographical scenarios);
generate a user eyewear equipment profile for a user (Fig. 2; [0179]: when an image 275 is provided of a user without glasses then face shape detection is performed on the image and based upon the results from this a recommendation is made from different types of the glasses available in the system 285.), 
the user being matched to a persona from a personae database ([0107]: first user image 110 was chosen to be face on and comparable to the default faces; Fig. 2; [0178]), each persona in the personae database being linked to one or more persona eyewear equipment profiles (Fig. 2; [0178]: an image database 210 of subjects wearing eyeglasses are presented to the system as input), and
select eyewear equipment for the user based on the generated user eyewear equipment profile (Fig. 2; [0179]:  when an image 275 is provided of a user without glasses then face shape detection is performed on the image and based upon the results from this a recommendation is made from different types of the glasses available in the system 285; 
    PNG
    media_image1.png
    509
    726
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kornilov to include one aesthetic component of each image; generate a user eyewear equipment profile for a user; the user being matched to a persona from a personae database, each persona in the personae database being linked to one or more persona eyewear equipment profiles; select eyewear equipment for the user based on the generated user eyewear equipment profile as taught by Popa. The motivation for doing so would have been to classify the user's face by the classification procedures, and secondly to provide recommendations by the recommendation system; to address the eyewear recommendation system; to provide recommendation as taught by Popa in Fig. 2, and paragraphs [0177], [0179], and [0266].

Regarding to claim 6,  Kornilov discloses a method for selecting eyewear equipment, comprising ([0024]:  a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; a processor executes instructions stored on and provided by a memory coupled to the processor; Fig. 1; [0028]: a process for recommending a product based on images of a user; Fig. 2; [0039]: client device 204, network 206, and server 208):
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 6. 
 
Regarding to claim 11, Kornilov discloses a non-transitory computer-readable storage medium storing computer-readable instructions thereon which, when executed by a computer, cause the computer to perform a method, the method comprising ([0024]:  a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; a processor executes instructions stored on and provided by a memory coupled to the processor; Fig. 1; [0028]: a process for recommending a product based on images of a user; Fig. 2; [0039]: client device 204, network 206, and server 208; Fig. 3; [0043]: sensor data storage; product information storage): 
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/             Primary Examiner, Art Unit 2616